Per Curiam.
The appellant was charged with and convicted of violating subdivision 10 of section 887 of the Code of Criminal Procedure.
It appears from the record that the appellant was convicted on several occasions of “ Disorderly Conduct — Jostling.” These we hold to be convictions for disorderly conduct, which is not one of the offenses specified in subdivision 10 of section 887 of the Code of Criminal Procedure.
Judgment reversed on the law and the facts, and appellant discharged.
All concur; present, Healy, P. J., Herbert and Voorhees, JJ.